Citation Nr: 0000367	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-05 572	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. Section 1151 (West 1991 and Supp. 
1998) for post-traumatic stress disorder, claimed to have 
resulted from misdiagnosis and/or mistreatment at various 
Department of Veterans Affairs (VA) medical facilities during 
the 1970's.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969, and from June 19 to August 26, 1975, with service in 
the Republic of Vietnam from July 13 to July 29, 1968.  

In a decision of July 1977, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
schizophrenia, essentially on the basis that the veteran's 
schizophrenia preexisted his second period of active service, 
and was not aggravated thereby.  

In a subsequent decision of April 1987, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, once again on the basis that the veteran's 
schizophrenia preexisted his second period of active service, 
with no evidence of any inservice aggravation.  

Subsequent to the Board's April 1987 decision, the veteran, 
for the first time, sought entitlement to service connection 
for post-traumatic stress disorder, on the basis that he 
currently suffered from that disability, which had its origin 
in various "stressors" occurring during his service in the 
Republic of Vietnam.  The veteran's claim was denied, and an 
appeal perfected, but in March 1992, the veteran withdrew his 
appeal regarding the issue of service connection for post-
traumatic stress disorder.  On April 5, 1995, there was 
received from the veteran his initial claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for post-traumatic stress disorder.  
It is that claim with which the Board is currently concerned.  


FINDING OF FACT

The veteran suffered no additional disability, including the 
incurrence or aggravation of post-traumatic stress disorder, 
as a result of treatment by VA medical personnel during the 
1970's.  


CONCLUSION OF LAW

Compensation benefits for post-traumatic stress disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151 are not 
warranted.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA record of hospitalization dated in April 1975 is to the 
effect that the veteran was admitted at that time to a VA 
medical facility with a history of a recent suicidal gesture 
precipitated by the ingestion of approximately 50 pills of 
Trilafon, 8 milligrams.  Reportedly, the veteran had been 
seen approximately 12 days earlier at the mental hygiene 
clinic, where he had been given Trilafon and Congentin.  
During the initial phase of the veteran's hospitalization, he 
appeared to have psychomotor retardation, and was moderately 
depressed.  Further noted was that he was "withdrawn" and 
evasive most of the time.  The veteran was prescribed 
Cogentin, 2 milligrams, twice a day, and, approximately two 
days later, was given Prolixin decanoate, 50 milligrams, 
intramuscularly.  By April 25, 1975, the veteran's Cogentin 
was increased to 2 milligrams three times a day, and he was 
placed on Trilafon, 16 milligrams "at h.s."  The veteran 
subsequently exhibited moderate extrapyramidal side effects 
from the Prolixin injection.  At that time, he objected 
strongly to being given such a long-acting injection.  The 
veteran was subsequently seen with both parents by the ward's 
social worker, and by late April 1975, exhibited a marked 
improvement in his condition.  He was therefore discharged to 
be followed on an outpatient basis at the mental hygiene 
clinic.  The pertinent diagnoses noted at the time of 
discharge were suicidal gesture by ingestion of some 50 pills 
of Trilafon, 8 milligrams; paranoid schizophrenia; and 
torticollis due to an extrapyramidal side reaction to 
Trilafon.  

In early May 1975, the veteran was once again admitted to a 
VA medical facility with a complaint of a "tremendous 
inability to stay in one place."  According to the veteran, 
this symptom was similar to one he had experienced while on 
Prolixin during a previous admission.  Physical examination 
conducted during the veteran's hospitalization was within 
normal limits, as were various laboratory studies.  The 
veteran subsequently requested discharge, and to be followed 
on an outpatient basis.  At the time of discharge, he was 
given Trilafon, 8 milligrams, 2 at bedtime, and Cogentin, 2 
milligrams, one at bedtime.  The pertinent diagnoses noted 
were probable side effects of thenothiazines; and paranoid 
schizophrenia.  

In mid November 1975, the veteran was again admitted to a VA 
medical facility, where he had been brought by his mother who 
wished him admitted "so that he would not hurt himself."  
Reportedly, the veteran had been arrested by police on the 
night prior to admission while wandering in a strange 
neighborhood, and "knocking on various doors."  At the time 
of admission, it was noted that the veteran had two prior 
admissions, and a diagnosis of schizophrenia.  Trilafon had 
been prescribed, but, apparently, had been stopped shortly 
following his discharge seven months previously.  Several 
days prior to admission, the veteran had been taken to a 
private psychiatrist, who recommended hospitalization, and 
prescribed Thorazine.  Apparently, however, the veteran had 
not taken this medication regularly.  

On mental status examination, the veteran was alert and well 
oriented.  He generally appeared frightened, and was 
extremely ambivalent about admission.  According to the 
veteran, he felt as if he would be "roasted" or "be dead 
in the morning if he stayed."  The veteran was obviously 
experiencing auditory hallucinations.  Additionally noted 
were many apparent delusions, with the veteran stating that 
he thought that he could move "only as fast as everyone 
else."  

During hospitalization, the veteran was begun on Thorazine, 
200 milligrams, three times a day.  However, he soon came to 
refuse medication, and became increasingly belligerent and 
delusional.  The veteran was, therefore, placed in "the 
quiet room."  He was subsequently transferred to a private 
medical facility, and, during the course of such transfer, 
was neither competent nor employable.  The pertinent 
diagnosis noted at the time of discharge was paranoid 
schizophrenia.  

On admission to a private medical facility on November 26, 
1975, it was noted that the veteran's affect was "flattened 
and constricted," and that he had been walking about his 
previous hospital ward "rambling and raving."  The veteran 
was overtly hallucinating, and refused to cooperate with ward 
milieu.  

During the course of the veteran's private hospitalization, 
he remained quite disturbed.  He paced around and threatened 
staff when given his prescribed medications, and was 
initially managed on suicidal precautions due to strong 
suicidal ideation.  However, no suicidal gestures or attempts 
were observed.  During hospitalization, it was recommended 
that treatment with tranquilizers be continued.  The 
pertinent diagnosis noted was schizophrenia, acute 
schizophrenic episode.  

During the period from April to September 1976, the veteran 
was again hospitalized at a VA medical facility.  Initially, 
the veteran was treated on a "crisis ward" and maintained 
on Thorazine.  In May 1976, he was transferred to an open 
psychiatric ward, at which time he began showing 
psychological gains in the form of more socialization.  His 
thought content was devoid of any overt schizophrenic thought 
processes at that time, and he was no longer hypomotoric.  On 
June 22, 1976, he complained of weakness and dizziness.  
Inasmuch as there was some question whether this reaction was 
due to heat and overexertion or Thorazine, the Thorazine was 
discontinued.  The following day, the veteran was "better," 
and that medication was never resumed.  On August 11, 1976, 
he was transferred back to the crisis ward due to regression 
and exacerbation of his schizophrenic symptoms.  At that 
time, he showed some suicidal preoccupation.  Noted at that 
time was that, just prior to the veteran's transfer back to 
the crisis ward, his mother had committed suicide.  Treatment 
with Thorazine was, therefore, resumed, and Elavil (another 
medication) was added.  The veteran subsequently made 
progress on the crisis ward, and was therefore transferred 
back to an open ward in early September 1976.  Since that 
time, there had been no overt signs of depression, and the 
veteran denied suicidal ideation.  At the time of discharge, 
the veteran was not suicidal.  His behavior was within 
appropriate limits, and his thinking clear and organized.  
His judgment, however, was not good.  The pertinent diagnosis 
noted was chronic undifferentiated schizophrenia.  

In December 1976, the veteran was readmitted to a VA medical 
facility following some recurrence of his psychiatric 
symptomatology as a result of his refusal to take medication.  
On admission, the veteran was uncommunicative and indecisive, 
and showed some peculiar respiration.  He looked angry and 
withdrawn, and there was some question of depression.  

During hospitalization, the veteran's group and individual 
therapy were resumed.  With a lessening of his anger and an 
improvement in his interpersonal relationships, he became 
more sociable and malleable, and easier to get along with.  
While initially on Haldol, this was switched early on to 
Trilafon, "on which he appeared to do better."  Currently, 
he was down to 4 milligrams at noon and 8 milligrams at 9 
p.m.  He did, however, insist on Cogentin, 2 milligrams in 
the evening.  The veteran was subsequently discharged, having 
achieved maximum hospital benefit, with improvement.  He was 
provided with a month's supply of Trilafon, which he was to 
continue to take 4 milligrams in the morning, 4 milligrams at 
noon, and 8 milligrams at 9 p.m.  He was additionally given 
Congentin, of which he was to take 2 milligrams in the 
evening.  The pertinent diagnosis noted was chronic 
undifferentiated schizophrenia.  

In late December 1977, the veteran was once again admitted to 
a VA medical facility following his having become withdrawn, 
and apparently disorganized in thought.  At the time of 
admission, the veteran was placed in an open ward, though it 
was promptly felt that he required a "closed ward 
placement."  The veteran stabilized on medication, and 
thereafter did quite well.  He was finally transferred to an 
open ward in early January 1978.  At that time, he was calm, 
and felt that the medication he was receiving (Trilafon) was 
satisfactory.  Some emphasis was placed on the need to 
maintain his medication following discharge.  In late January 
1978, the veteran indicated that he shortly wished to be 
released, that he had plans for living "on the outside," 
and that he was in agreement with his need for medication 
following discharge.  The veteran was subsequently discharged 
on regular release with the understanding that he would 
arrange his own follow-up care.  The pertinent diagnosis 
noted at the time of discharge was chronic undifferentiated 
schizophrenia.  

In correspondence of early June 1986, a private psychiatrist 
commented that he had been seeing the veteran in outpatient 
psychotherapy since November of 1985, and that his diagnosis 
was paranoid schizophrenia, in remission.  

Following a VA social and industrial survey in December 1988, 
it was noted that it was difficult to determine whether the 
veteran was suffering from schizophrenia or severe schizoid 
personality disorder.  However, there was no evidence of any 
post-traumatic stress disorder.  

During the course of a VA psychiatric examination, likewise 
conducted in December 1988, it was noted that the veteran's 
diagnosis had been based on episodes of paranoid delusions in 
the absence of significant drug abuse.  Reportedly, the 
veteran had experienced marked deterioration in social 
function.  The pertinent diagnosis was paranoid 
schizophrenia, residual type.  

In September 1990, an additional VA psychiatric examination 
was accomplished.  At the time of examination, the veteran 
gave a history of several psychiatric hospitalizations in the 
1970's, resulting in a diagnosis of schizophrenia.  According 
to the veteran, he was at that time extremely anxious, 
unhappy, an insomniac, and in a "depersonalized state" a 
good deal of the time.  He described some irrational thinking 
and reactions, and stated that he felt "watched and 
uncomfortable" in the presence of people.  In the opinion of 
the examiner, it was somewhat difficult, in retrospect, to be 
sure about the veteran's diagnosis of schizophrenia, though 
from the description of his symptoms, it did appear that he 
was not only severely ill, but that he had crossed the border 
into psychosis on at least a few occasions.  

On mental status examination, the veteran displayed no 
thought disorder, delusions, or hallucinations.  He was 
moderately anxious throughout the course of the interview, 
but gave no evidence of acute depression.  He was well 
oriented, and neither actively suicidal nor homicidal.  The 
veteran manifested no disturbance of intellectual 
functioning, and his memory and concentration were good.  His 
ability to think in the abstract and to calculate were 
unimpaired, though his judgment and insight were "interfered 
by the nature of his disorder."  The pertinent diagnoses 
noted were moderate post-traumatic stress disorder; and 
borderline personality disorder.  

In the opinion of the examiner, the veteran exhibited a 
"significant enough stressor" to be compatible with a 
diagnosis of post-traumatic stress disorder, though he was 
significantly predisposed towards that disability, and all of 
his symptoms could not be attributed to it.  Apparently, the 
veteran suffered from some severe chronic underlying disorder 
other than post-traumatic stress disorder, which had 
predisposed him toward and been significantly aggravated by 
the post-traumatic stress disorder.  According to the 
examiner, this underlying disorder was a borderline 
personality (disorder), rather than schizophrenia, as 
previously recorded.  

In correspondence received in March 1991, a private social 
worker wrote that the veteran suffered from shame and a lack 
of self worth due to both the traumatic experience of combat 
operations, and the "subsequent care he received in July 
1968."  

Following a private psychiatric examination in December 1993, 
it was the opinion of the examiner that there existed "no 
evidence for schizophrenia" in the veteran, and that his 
hospitalizations in the mid seventies were best explained by 
"developmental difficulties related to his childhood and his 
military experience."  Additionally noted was that the 
veteran's "lengthy psychiatric hospitalizations" at various 
VA hospitals appeared to have been "a very negative 
experience" for him, and were now "traumatic events in his 
life" as he looked back on them.  The pertinent diagnoses 
were post-traumatic stress disorder; and borderline 
personality disorder.  

In correspondence of mid March 1995, a private social worker 
commented that the veteran suffered from chronic and severe 
post-traumatic stress disorder which was a response to a 
"near death" experience in Vietnam, as well as "the trauma 
caused him in response to treatment and hospitalization and 
diagnosis as a schizophrenic."  Reportedly, the veteran 
"suffered and is still not recovered from the medication he 
received in the hospital in response to his depression and 
suicidal ideation."  

In correspondence of March 1995, a Vet Center Counseling 
Therapist wrote that it was his understanding that the 
veteran was filing for "alleged mental distress due to 
treatment received while in the care of a VA hospital during 
the period from 1974 to 1978."  In the opinion of the 
veteran's therapist, this "experience" appeared to be 
invasive, and impacted upon the veteran's psychological and 
sociological functioning.  Reportedly, during the course of 
the veteran's treatment at the Vet Center, it had become 
evident that these traumatic events had been significant.  In 
the opinion of the veteran's therapist, the veteran displayed 
symptomatology congruent with that delineated in DSM-IV for 
post-traumatic stress disorder.  Additionally noted was that 
the veteran was a survivor of "multiple trauma," and that 
his reported experiences while at the VA "most likely 
compounded and exacerbated any previous trauma."  

In correspondence of May 1996, a private social worker once 
again commented that the veteran's post-traumatic stress 
disorder was in response to a "near death experience" he 
survived in Vietnam, as well as "the trauma caused him in 
response to treatment and hospitalization and diagnosis as a 
schizophrenic."  Once again, it was noted that the veteran 
"suffered and (was) still not recovered from the medication 
he received in the hospital in response to his depression and 
suicidal ideation."  

In November 1997, in response to a request by the Regional 
Office (RO), the veteran underwent examination by a board of 
two VA psychiatrists.  At the time of examination, it was 
noted that the veteran's claims folder and medical records 
were available, and had been reviewed in detail.  This review 
included various military documents, previous assessments, 
and treatment data, as well as prior compensation and pension 
examination reports, and the like.  

Following an assessment of the veteran's psychiatric history 
and complaints, the examiners noted that, while the veteran 
described certain symptoms of post-traumatic stress disorder 
with apparent dissociative episodes, they were impressed that 
the symptoms appeared to be from early childhood and 
adolescent experiences which predated the veteran's military 
service.  The veteran was in Vietnam only briefly, and did 
not describe experiences outside the range of normal.  Nor 
did he describe any specific stressor which could be 
etiologically linked in a causal relationship with post-
traumatic stress disorder symptoms from military/combat 
service.  

According to the examiners, the veteran's symptoms of 
dissociation, depression, and other indicators of acute 
anxiety had been near continuous since his first 
hospitalization in 1974.  Over the past couple of years, 
there had been no significant remissions of symptoms.  The 
veteran's capacity for occupational adjustment appeared to be 
severely compromised, though he maintained some level of 
social/vocational participation through volunteer work with a 
legal aid society.  The veteran's capacity for social 
adjustment appeared to be severely impaired, as evidenced by 
his having no significant romantic relationships in his 
lifetime, and his preference for daydreaming over any real 
form of psychosocial involvement.  The veteran described a 
childhood and adolescent history which would explain or 
account for most of the symptomatology described.  In 
addition, he described no clear military or combat stressors 
which would establish causal links with post-traumatic stress 
disorder from his military experiences.  

On mental status examination, the veteran was well oriented, 
though his motor behavior was mildly hyperactive, with a 
rapid personal tempo.  The veteran frequently experienced 
difficulty in tracking topics of conversation and/or inquiry, 
and some difficulty in remaining on task.  There was some 
evidence of impairment in thought processes, but no evidence 
of current delusions or hallucinations, or other gross 
indicators of psychotic processes.  The veteran's mood was 
"low...variable."  Reportedly, this had been the case over 
the past several years.  The veteran admitted to suicidal 
ideation by history, as well as an attempted suicide in the 
remote past by overdose with drugs.  He presently denied 
active suicidal intent or plan, and was therefore judged at 
low risk at the time of evaluation.  Memory functions were 
judged intact, with both recent and remote memory showing no 
evidence of blocking of memory content.  The veteran's speech 
was rapid for rate, though normal for volume and tone.  
Throughout the course of the evaluation, there were frequent 
irrelevant, illogical, or obscure patterns.  Additionally 
noted was evidence of obsessive and ritualistic behavior such 
as a rigid daily routine and recurrent daydreaming on similar 
themes.  The veteran reported that his daydreaming had become 
somewhat ritualized, along with his lifestyle routines.  His 
impulse control was rated poor, as evidenced by his obtaining 
and rapidly quitting numerous jobs, his history of 
polysubstance abuse, and his various periods of wandering 
about the United States with frequent relocations.  At the 
time of evaluation, the veteran's judgment was poor, and his 
insight minimal.  

Following psychiatric evaluation, the Board of two examiners 
concluded the following:  

A total of seven hospitalizations were 
reviewed by this Board of two providers 
from 1975 through 1976.  The initial 
hospitalization was at VAMC in Newington, 
Connecticut following an overdose with 
Trilafon.  At that time, the veteran 
reported complete auditory hallucinations 
and ascribed to feelings of thought 
control and paranoia, but not clearly in 
the schizophrenic sense.  He had 
significant depressive symptomatology.  
However, on his third admission to this 
facility in November 1975, when he was 
again depressed and suicidal, there was 
bizarre behavior and thought content 
reported; he felt he was to be 'roasted,' 
that he was like a machine, and only 
moved half as fast as other people.  He 
again ascribed to complete auditory 
hallucinations.  He was then transferred 
to the state hospital where he was 
described as delusional, pacing, and 
threatening.  

The following year, the veteran was 
hospitalized at VAMC North Hampton, again 
depressed with auditory hallucinations, 
constricted affect, and response latency.  
He did have a negative reaction to 
Thorazine, and was tried medication free 
for several weeks without symptoms.  He 
then regressed and medication was 
restarted.  He had two further 
hospitalizations at this facility with 
apparent psychotic symptoms.  

Of note is a failure to follow through 
with medication as an outpatient after 
stabilization in the hospital, and then a 
subsequent regression.  It is conceivable 
that this was only one episode of illness 
prolonged by poor compliance.  Each 
episode was accompanied with significant 
symptoms of depression.  Thus, several 
diagnoses could be entertained, i.e., 
major depression with psychotic features; 
schizoaffective disorder; or 
schizophreniform disorder that was 
incompletely treated.  The Board of two 
suspects the latter diagnosis is the most 
correct.  In 1970's jargon, we expect 
that it would have been considered 
schizophrenia and thus (the) label 
assigned.  It does appear that the label 
was perpetuated, even though he did not 
report further psychotic episodes, based 
on his constricted character style.  This 
was, in fact, the case when he was 
evaluated here at the Eugene Outpatient 
Clinic in 1989.  He was then given a 
diagnosis of schizophrenia, residual 
type, based on his 'lifestyle.'  

In summary, the Board of two 
(psychiatrists) examined a young man from 
a very dysfunctional family who was a 
prime candidate for post-traumatic stress 
disorder.  Upon his release from the 
United States Marine Corps, he returned 
to this dysfunctional family and its 
various stressors.  He used alcohol and 
marijuana (self medicating?) which were 
further stressors, but was 'free' of 
substances when he had a psychotic 
episode related to stress in this family 
once again.  The veteran was not 
medication compliant, and may have 
prolonged his psychotic experiences, but 
subsequently stabilized with clear 
symptoms of post-traumatic stress 
disorder, these related to his family 
experiences.  In addition, the veteran 
has consolidated as an adult with 
significant character pathology, as well 
as an avoidant and schizoid character 
type.  In addition, the veteran reports 
dissociative symptoms which may compound 
his difficulties.  

In response to the VARO's specific 
diagnostic questions for the Board of two 
(psychiatrists), the veteran does not 
currently have schizophrenia.  As 
explained above, the veteran's behavior 
in the 1970's, during his period of 
multiple inpatient psychiatric 
hospitalizations, would understandably 
result in a diagnosis of psychosis at 
that time.  As noted above, however, the 
Board of two (psychiatrists) finds that 
his most likely diagnosis would have been 
schizophreniform disorder that was 
incompletely treated, and the veteran 
exacerbated symptoms by noncompliance or 
failed follow through with a reasonable 
medication regime.  The correct current 
diagnosis appears to be schizophreniform 
disorder with post-traumatic stress 
disorder that is non service connected, 
probably the result of early childhood 
and adolescent experiences.  The veteran 
does not complain of experiencing any 
event in Vietnam service that was outside 
the range of the usual human experience 
there.  His Vietnam experiences would not 
be expected to cause marked distress to 
anyone present, nor did his experiences 
constitute a serious threat to his life 
or physical integrity at the time.  The 
veteran does not make this case.  Based 
on his current diagnosis of 
schizophreniform disorder, dissociative 
episodes with depression and anxiety, and 
post-traumatic stress disorder that is 
non service connected, the Board of two 
examiners find(s) that the level of 
current occupational and social 
impairment is at least moderate, possibly 
ranging to severe, although not based on 
service connected stressors/events.  

Following evaluation, the diagnoses noted were:  

Axis I:  Schizophreniform disorder with 
dissociative episodes.  Post-traumatic 
stress disorder caused by nonservice-
connected family dysfunction in childhood 
and adolescence; history of polysubstance 
abuse in the remote past, now in 
remission; current diagnosis of alcohol 
abuse, mild to moderate, in proportion 
with two drinking episodes per week 
estimated by the veteran.  

Axis II:  Features of mixed personality 
disorder with avoidant and obsessive 
compulsive features predominant.  

Axis IV:  Level-moderate stressors-
relative social isolation, chronic 
unemployability with financial 
difficulties, dysfunctional family with 
inadequate social supports.  

Analysis

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, as 
of January 8, 1999, those "new" regulations have been 
rescinded.  

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOGCPREC 40-97 
(December 31, 1997).  Accordingly, the Board will proceed 
with adjudication of the veteran's claim for § 1151 benefits 
on that basis.  

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death were 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 (as it applies in 
the present case) simply requires a causal connection between 
the claimed injury and any alleged or resulting disability.  

38 C.F.R. § 3.358(c)(1) as it applies in this case provides 
that "[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or an aggravation of an existing disease or injury, and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that "[c]ompensation will not be 
payable...for the continuance or natural progress of disease or 
injuries."  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358.  

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injuries for which VA hospitalization or medical 
or surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above listed exceptions, the 
additional disability will be compensated as if service 
connected.  

As noted above, on two previous occasions, specifically, in 
1977 and again in 1987, the veteran was denied entitlement to 
service connection for an acquired psychiatric disorder, 
essentially on the basis that his schizophrenia preexisted 
his second period of active service, and was not aggravated 
therein.  The veteran now seeks service connection for post-
traumatic stress disorder, arguing that his current 
psychiatric symptomatology is the result of misdiagnosis 
and/or mistreatment at various VA medical facilities during 
the 1970's.  

In that regard, a review of the record discloses that the 
veteran was, indeed, hospitalized at a number of VA medical 
facilities during the 1970's.  However, the record is devoid 
of any indication that the veteran suffered permanent 
additional disability in the form of post-traumatic stress 
disorder as a result of these hospitalizations.  More 
specifically, while in April 1975, the veteran was 
hospitalized at a VA medical facility for a "suicidal 
gesture" precipitated by the ingestion of VA-prescribed 
medication, the medication in question was ingested at a 
dosage well in excess of that prescribed by VA medical 
personnel.  While during that same hospitalization, the 
veteran experienced moderate extrapyramidal side effects from 
a Prolixin injection, those side effects were acute and 
transitory, and resolved without residual disability.  

The Board observes that, at the time of a period of VA 
hospitalization during the months from April to September 
1976, the veteran received treatment with Thorazine, 
following which he was transferred from a "crisis" to an 
"open" psychiatric ward.  Noted at that time was that the 
veteran's thought content was devoid of any overt 
schizophrenic thought processes, and that he was no longer 
hypomotoric.  While somewhat later, the veteran required 
transfer back to the "crisis" ward due to regression and 
exacerbation of his schizophrenic symptoms, it was noted at 
that time that, just prior to the veteran's transfer, his 
mother had committed suicide.  The veteran's Thorazine was 
therefore resumed, and Elavil added, with the result that the 
veteran was subsequently transferred back to an "open" ward 
in September 1976.  

Of some significance is the fact that, on examination by a 
Board of two VA psychiatrists in November 1997, there was 
noted a failure by the veteran to follow through with 
medication as an outpatient following stabilization in the 
hospital, with resulting subsequent regression.  The Board of 
two psychiatrists was additionally of the opinion that, while 
the veteran did not currently have schizophrenia, his 
behavior in the 1970's, in particular, during his period of 
multiple inpatient psychiatric hospitalizations, would have 
understandably resulted in a diagnosis of psychosis at that 
time.  His most likely diagnosis at present appeared to be 
one of schizophreniform disorder, incompletely treated, with 
exacerbation of symptomatology precipitated by noncompliance 
or failure to follow through with a reasonable medication 
regime.  The veteran's schizophreniform disorder (with 
post-traumatic stress disorder) was felt to be non service 
connected, and most probably the result of early childhood 
and adolescent experiences.  Of some importance is the fact 
that this diagnosis (and associated opinions) were rendered 
following a detailed review of the veteran's claims file, 
including various military documents, previous assessments, 
treatment data, and earlier compensation and pension 
examination reports.  

The Board concedes that, in various statements from the 
veteran's private social workers, and from a Vet Center 
counseling therapist, the veteran's post-traumatic stress 
disorder was felt in some way to be the result of "trauma" 
resulting from treatment, hospitalization, and/or the 
diagnosis of schizophrenia by VA medical personnel.  However, 
as noted above, the weight of the evidence is to the effect 
that the veteran's diagnosis (of schizophrenia) and treatment 
during the period in question, that is, the 1970's, was both 
appropriate and, to at least some degree, successful.  The 
fact that the treatment in question was not more effective 
appears to be in large part the result of the veteran's 
noncompliance with prescribed medication, and various other 
factors beyond the control of VA medical personnel.  

As noted above, in order to warrant compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, there must be 
demonstrated the presence of additional disability as a 
result of hospitalization, or medical or surgical treatment, 
by VA personnel.  Based on the aforementioned, the Board is 
of the opinion that the veteran's current post-traumatic 
stress disorder symptomatology, to the extent that it exists 
in conjunction with the previously noted schizophreniform 
disorder, is in no way the result of medical treatment, 
including treatment with medication, by VA personnel.  Nor is 
it shown that the diagnosis of schizophrenia by VA medical 
personnel during the 1970's in any way constituted a 
"misdiagnosis" of symptomatology present at that time.  
Under such circumstances, compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for post-traumatic 
stress disorder are not warranted.  


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for post-traumatic stress disorder are 
denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 

